Martin, P. J.,
Judgment was entered on a bond accompanying a mortgage executed by defendants. A rule was granted to show *401cause why the judgment should not be opened. An answer was filed to the petition for the rule. Depositions were taken, and the rule to open the judgment was discharged.
Defendants were afforded every opportunity to present any defense they might have to the judgmént. They did not take the witness-stand for reasons best known to themselves. To afford them another opportunity to testify at this time, after the case has been decided against them, would put a premium on perjury. The question is res adjudicaba. The petition is refused.
The petition now presented on behalf of defendants avers that, by error of the attorney, the defendants were not called as witnesses to deny the assertions contained in the answer of plaintiff. The petition prays that the rule to open judgment be reinstated and the defendants be permitted to supplement their depositions.